DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, with respect to Claim Objection, see p.6, filed on 26 February 2021 have been fully considered and are persuasive.  The previous Claim Objection is withdrawn after related Claims being amended.
Applicant’s arguments, see p.6, filed on 26 February 2021, with respect to Double Patent Rejection have been fully considered but they are not persuasive.  Since there is no fundamental change in the amendment, the Examiner maintains Double Patent Rejection.
Applicant’s arguments, see p.6, filed on 26 February 2021, with respect to U.S.C. §103 have been fully considered and are persuasive.  The previous U.S.C. §103 is withdrawn after related Claims being amended.
1 and its dependent claims, have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues While Tako's avatars depicted in FIG 28 (reproduced below) can qualitatively convey the position of a user, Tako fails to teach or suggest "wherein each of the one or more graphical representations comprise a point of origin for a user and an angle indicating a direction that the user is currently viewing the three-dimensional model from their point of origin." as required by claim 1. As such, Tako fails to teach or suggest the inventio of claim 1 (p.8 first paragraph).  The Examiner respectfully disagrees.


    PNG
    media_image1.png
    355
    747
    media_image1.png
    Greyscale

Tako discloses: 
As illustrated in FIG. 28, while in collaboration mode, the other users in the Scene will be viewed as Avatars 2810 which will show other users' positions, head and body movement ([0165]).
In order to communicate with the user and the Scene during collaboration mode, several features are available, including: …d 5) an avatar wherein the other users in the Scene will be viewed as Avatars which will show other users position, head and body movement ([0166]).
Tako defines Avatar in [0058]: Avatar—The point of view of the user is designated with a “skull shadow” (FIG. 1-101), referred to as “Avatar”.  The Avatar of the user follows the head movement of the surgeon and, for example, if the surgeon's head moves to the right, the Avatar will move to the right, etc. in all directions. If the surgeon desires another point of view, the Avatar can be repositioned to a new point inside the MD6DM using a controller.  
Therefore Tako teaches 1. The place where the avatar is the point of origin for a user.  The viewpoint the head faces is the angle indicating a direction that the user is currently viewing the 3D model from their point of origin.
Applicant’s argument regarding Claim 8 is based on its dependency on Claim 1 (p.8 first three paragraphs), therefore same rationale is applied.
Applicant’s arguments, see p.9-10, filed on 26 February 2021, with respect to 35 U.S.C. §103 rejection to Claim 9/13 and their dependent claims, have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The newly amended independent Claim(s) 9 is now rejected under 35 USC §103 as being unpatentable over Zhou et al. (US 20070248261 A1) in view of LanSchool (Youtube video “LanSchool Tutorial –Remote Control” downloaded @ https://www.youtube.com/watch?v=BUEirEz3nGI, posted on May 29 2014).  The newly amended independent Claim 13 is now rejected under 35 USC §103 Zhou et al. (US 20070248261 A1) in view of Tatzgern et al. (Hedgehog Labeling: View Management Techniques for External Labels in 3D Space, IEEE Virtual Reality 2014, 29 March 2014, p.27-32).  See detailed rejections below.	
	
Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding Claim 1, Claim 1 recites wherein each of the one or more graphical representations comprise a point of origin for a user and an angle indicating a direction that the user is currently viewing the three-dimensional model from their point of origin.  Suggests replacing comprise with “comprises” and their with “the user’s”.  In addition, it is suggested adding a space between user and interface to make userinterface to “user interface” in line 5.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(s) 1 and 9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 9 of U.S. Patent No.10,585,552 and Claims 1 and 7 of U.S. Patent No. 10,592,967 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is either anticipated by, or the obvious variation of, Claims 1 and 9 of U.S. Patent No.10,585,552 and Claims 1 of U.S. Patent No. 10,592,967 B2 (in view of Tako et al. (US 2017/0367771 A1) Tako et al. (US 2017/0367771 A1), see rejection to Claim 1 below) and 7 of U.S. Patent No. 10,592,967 B2, as shown in the table below.
Instant Application:
US 10,585,552 B2:
Claim 1. A distributed interactive medical visualization system comprising: 
a first video processing circuit; 
a first central processing circuit in communication with the first video processing circuit; 
a first communications circuit in communication with the first central processing circuit; 
a first user interface generated by the first video processing circuit, the first user interface including a three-dimensional model of at least a portion 
one or more graphical representations of one or more other users who are viewing the same three-dimensional model, wherein each of the one or more graphical representations identify individual users amongst the one or more other users, wherein each of the one or more graphical representation comprise a point of origin for a user and an angle indicating a direction that the user is currently viewing the three-dimensional model from their point of origin.

a first video processing circuit; 
a first central processing circuit in communication with the first video processing circuit; 
a first communications circuit in communication with the first central processing circuit; 
a first user interface generated by the first video processing circuit, the first user interface including 

one or more user perspective representations comprise a point of origin for a user and an angle indicating a direction that the user is currently viewing the three-dimensional model from their point of origin.

a first video processing circuit; 

a first communications circuit in communication with the first central processing circuit; 
a first user-interface generated by the first video processing circuit, the first user interface including a three-dimensional model of at least a portion of a subject's anatomy from a first perspective, the first perspective configured to be controlled by a first user; 













one or more secondary user interfaces each configured to be controlled by one or more second users, each second user interface displaying the three-dimensional model from a second perspective;
a command interface object displayed on the first user interface, wherein engagement of the command interface object by the first user causes one or more other user interfaces the perspectives of the one or more secondary user interfaces controlled by the one or more secondary users to switch to being directed by the first user.

a first video processing circuit; a first central processing circuit in 
a first communications circuit in communication with the first central processing circuit; 
a first user interface generated by the first video processing circuit, the first user interface configured to be directed by a first user and including a three-dimensional model of at least a portion of a subject's anatomy from a first perspective; 
a second user interface configured to be controlled by a second user, the second user interface displaying the three-dimensional model from a second perspective; 
a user perspective representation of the second user displayed on the first user interface, wherein the user perspective representation comprises a point of 
a command interface object displayed on the first user interface, wherein engagement of the command interface object causes the first user interface to display the three-dimensional model of the subject's anatomy from the second perspective.


Instant Application:
US 10,592,067 B2:
Claim 1. A distributed interactive medical visualization system comprising: 
a first video processing circuit; 
a first central processing circuit in communication with the first video processing circuit; 
a first communications circuit in communication with the first central processing circuit; 
a first user-interface generated by the first video processing circuit, the first user interface including 

a three-dimensional model of at least a portion of a subject's anatomy from a first perspective, the first perspective configured to be controlled by a first user; 













one or more graphical representations of one or more other users who are viewing the same three-dimensional model, wherein each of the one or more graphical representations identify individual users amongst the one or more other users, wherein each of the one or more graphical representation comprise a point of origin for a user and an angle indicating a direction that the user is currently 

a first video processing circuit; a first central processing circuit in communication with the first video processing circuit; 
a first communications circuit in communication with the first central processing circuit; 
a primary user interface generated by the first video processing circuit, the primary user interface including 
a three-dimensional model of at least a portion of a subject's anatomy from a first perspective, the first perspective configured to be controlled by a primary user, and 
a user input enabling interaction with the three-dimensional model by the primary user; 

a command interface object displayed on the primary user interface, wherein engagement of the command interface object by the primary user via the user input of the primary user interface causes the secondary user interface to begin mirroring the first perspective of the primary user on the three-dimensional model of the subject's anatomy on the secondary user interface.

a first video processing circuit; 
a first central processing circuit in communication with the first video processing circuit; 
a first communications circuit in communication with the first central processing circuit; 
a first user-interface generated by the first video processing circuit, the first user interface including 

a three-dimensional model of at least a portion of a subject's anatomy from a first perspective, the first perspective configured to be controlled by a first user; 




one or more secondary user interfaces each configured to be controlled by one or more second users, each second user interface displaying the three-dimensional model from a second perspective;




a command interface object displayed on the first user interface, wherein engagement of the command interface object by the first user causes one or more other user interfaces the perspectives of the one or more secondary user interfaces controlled by the one or more secondary users to 

a first video processing circuit; 
a first central processing circuit in communication with the first video processing circuit; 
a first communications circuit in communication with the first central processing circuit; 
a primary user interface generated by the first video processing circuit, the primary user interface including 
a three-dimensional model of at least a portion of a subject's anatomy from a first perspective, the first perspective configured to be controlled by a primary user, and a

a secondary user interface displaying the three-dimensional model from a second perspective, wherein a secondary user can change the second perspective of the three-dimensional model of the subject's anatomy, the secondary user interface comprising a user input enabling interaction with the three-dimensional model by the secondary user; 
a command interface object on the primary user interface, wherein engagement of the command interface object by the primary user via the user input of the primary user interface causes the primary user interface to display the three-dimensional model of the subject's anatomy from the second perspective in a mirrored fashion.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20070248261 A1) in view of Tako et al. (US 2017/0367771 A1).
Regarding Claim 1, Zhou discloses a distributed interactive ([0013]: multiple persons in remote physical locations can collaboratively interactively visualize a 3D data set substantially simultaneously) medical visualization system ([0095]: In exemplary embodiments of the present invention a surgeon or physician and a "visualization assistant" can collaborate during actual surgeries or other medical procedures over a DextroNet… ) comprising: 
a first video ([0063]: rendering images/video) processing circuit (Fig.9 and [0177]: In exemplary embodiments of the present invention, a DextroNet can be established on a server-client architecture, as shown in FIG. 9. [0107]: FIG. 2 illustrates an exemplary DextroNet network 250 and various consoles connected to it. [0198]: graphics card); 
a first central processing circuit in communication ([0003]: over a network) with the first video processing circuit (Fig.9); 
a first communications circuit in communication with the first central processing circuit ([0179]: cpu. [0142]: a desktop workstation.  Zhou does not explicitly recite a communications circuit. However Zhou discloses communications between multiple users are through a network 250, see Fig.2 notice the DEX-Ray Workstation 210, DextroBeam Workstation and Dextroscope 230 communicate through network 250 and Fig.9.  Therefore it would have been obvious to a POSITA to include a communications circuit in order to support networking); 
a first user-interface ([0063]: interface of the surgical navigation system) generated by the first video processing circuit, the first user interface including 
a three-dimensional ([0160]: a 3D scene) model ([0069]: In exemplary embodiments of the present invention, the 3D models can be available at each workstation (for example, at the respective stations of a teacher and students, or, for example, of a visualization assistant and surgeon, or, for example, of a visualization assistant and other diagnostician or therapist performing a procedure on a physical patient) and then the 3D of the model can be combined with the 3D of the users (i.e., the tools, and other objects), and then having each station can perform its own rendering) of at least a portion of a subject's anatomy ([0160]: a viewpoint fixed to a tumor or other intra-cranial structure) from a first perspective ([0171]: For example, he can either (i) follow the teacher's viewpoint …), the first perspective configured to be controlled by a first user ([0164]: 3D interface); 
one or more graphical representations of one or more other users who are viewing the same three-dimensional model (Fig.10 and [0023]: FIGS. 10(a)-(e) depicts exemplary views of a Teacher and two Students connected over an exemplary DextroNet according to an exemplary embodiment of the present invention).
Zhou fails to disclose wherein each of the one or more graphical representations identify individual users amongst the one or more other users, wherein each of the one or more graphical representations comprises a point of origin for a user and an angle indicating a direction that the user is currently viewing the three-dimensional model from their point of origin.
However Tako, in the same field of endeavor, discloses 
As illustrated in FIG. 28, while in collaboration mode, the other users in the Scene will be viewed as Avatars 2810 which will show other users' positions, head and body movement ([0165]).
In order to communicate with the user and the Scene during collaboration mode, several features are available, including: …d 5) an avatar wherein the other users in the Scene will be viewed as Avatars which will show other users position, head and body movement ([0166]).
Tako defines Avatar in [0058]: Avatar—The point of view of the user is designated with a “skull shadow” (FIG. 1-101), referred to as “Avatar”.  The Avatar of the user follows the head movement of the surgeon and, for example, if the surgeon's head moves to the right, the Avatar will move to the right, etc. in all directions. If the surgeon desires another point of view, the Avatar can be repositioned to a new point inside the MD6DM using a controller.  

Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Tako into that of Zhou and to add the limitation of wherein each of the one or more graphical representations identify individual users amongst the one or more other users, wherein each of the one or more graphical representations comprises a point of origin for a user and an angle indicating a direction that the user is currently viewing the three-dimensional model from their point of origin in order to allow a user to see what other remote users see, or to change their view to his own view as taught by Tako ([0164]).

Regarding Claim 2, Tako discloses wherein each of the one or more graphical representations identify one or more pieces of information about individual users amongst the one or more other users, the one or more pieces of information about individual users selected from a group consisting of what portion of the three-dimensional model the individual users are currently viewing and what perspective the individual users are viewing the three-dimensional model from (Fig.28 and [0166]: In order to communicate with the user and the Scene during collaboration mode, several features are available, including: … 5) an avatar wherein the other users in the Scene will be viewed as Avatars which will show other users position, head and body movement).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 4, Tako discloses wherein each of the one or more graphical representations comprise information regarding what anatomical feature the other users are currently looking at (Fig.28 and [0165]-[0166]).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 5, Zhou discloses the three-dimensional model including one or more of patient data gathered in real-time ([0056]: a visualization specialist dynamically modifying and visualizing virtual objects in the relevant 3D data set from some remote location as the surgeon or clinician progresses), previously stored patient data ([0066]: 3D views (from, for example, CT or MR scans of a heart) generated from prior scans of the individual … Therefore, a visualization assistant could use the brief seconds of contrast flow to synchronize the X-Ray view of patient with, for example, a pre-operative CT. This information could be presented, for example, as augmented virtual objects over the X-Ray views, for example, it can be displayed in another monitor next to the X-Ray view), and idealized model data ([0060]: such exemplary training could be performed on a standard data set that is loaded by both parties at the start of the remote training session.).

6, Zhou discloses the subject's anatomy comprising a heart ([0066]: 3D views (from, for example, CT or MR scans of a heart) generated from prior scans of the individual).

Regarding Claim 7, Zhou discloses the three-dimensional model further comprising a visual representation of a medical device ([0013]: see the virtual tool of the main user and its respective effects on the data set at the remote workstation.  [0066]: a heart can be beating in the X-Ray views, and the CT could also beat in with it, or simply show a frozen instant that can help in guiding the cardiologist to follow the right vessel with a catheter).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20070248261 A1) in view of Tako et al. (US 2017/0367771 A1) as applied to Claim 7 above, and further in view of Wang et al. (US 2016/0038246 A1).
Regarding Claim 8, Zhou disclose a heart can be beating in the X-Ray views, and the CT could also beat in with it, or simply show a frozen instant that can help in guiding the cardiologist to follow the right vessel with a catheter ([0066]).  But Zhou modified Tako fails to explicitly disclose the medical device comprising a heart valve.
However Wang, in the same field of endeavor ([0056]: Additionally, in an embodiment wherein the ECU 202 may be configured to generate an interactive graphical user interface (GUI) that allows, for example, a physician to manipulate images or models displayed on the display device (e.g., removing layers of a model, rotating models, etc.), facilitate the taking of measurements, etc., the display device 204 may also display such a GUI), discloses the medical device comprising a heart valve (Fig.3A-3J and [0011]: FIGS. 3A-3J depict examples of prosthetic heart valves that can be used during percutaneous implantation procedures).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Wang into that of Zhou modified by Tako and to include a heart valve into the medical device in order to assist a heart surgical procedure.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20070248261 A1) in view of LanSchool (Youtube video “LanSchool Tutorial –Remote Control” downloaded @ https://www.youtube.com/watch?v=BUEirEz3nGI, posted on May 29 2014).
Regarding Claim 9, Zhou discloses a distributed interactive ([0013]: multiple persons in remote physical locations can collaboratively interactively visualize a 3D data set substantially simultaneously) medical visualization system ([0095]: In exemplary embodiments of the present invention a surgeon or physician and a "visualization assistant" can collaborate during actual surgeries or other medical procedures over a DextroNet… ) comprising: 
a first video ([0063]: rendering images/video) processing circuit (Fig.9 and [0177]: In exemplary embodiments of the present invention, a DextroNet can be established on a server-client architecture, as shown in FIG. 9. [0107]: FIG. 2 illustrates an exemplary DextroNet network 250 and various consoles connected to it. [0198]: graphics card); 
a first central processing circuit in communication ([0003]: over a network) with the first video processing circuit ((Fig.9); 
a first communications circuit in communication with the first central processing circuit ([0179]: cpu. [0142]: a desktop workstation.  Zhou does not explicitly recite a communications circuit. However Zhou discloses communications between multiple users are through a network 250, see Fig.2 notice the DEX-Ray Workstation 210, DextroBeam Workstation and Dextroscope 230 communicate through network 250 and Fig.9.  Therefore it would have been obvious to a POSITA to include a communications circuit in order to support networking); 
a first user interface generated by the first video processing circuit ([0063]: interface of the surgical navigation system), the first user interface including 
a three-dimensional ([0160]: a 3D scene) model ([0069]: In exemplary embodiments of the present invention, the 3D models can be available at each workstation (for example, at the respective stations of a teacher and students, or, for example, of a visualization assistant and surgeon, or, for example, of a visualization assistant and other diagnostician or therapist performing a procedure on a physical patient) and then the 3D of the model can be combined with the 3D of the users (i.e., the tools, and other objects), and then having each station can perform its own rendering) of at least a portion of a subject's anatomy ([0160]: a viewpoint fixed to a tumor or other intra-cranial structure) from a first perspective ([0171]: For example, he can either (i) follow the teacher's viewpoint …), the first perspective configured to be controlled by a first user ([0164]: 3D interface); 
one or more secondary user interfaces each configured to be controlled by one or more secondary users, each secondary user interface displaying the three-dimensional model from a second perspective ([0119]: the student chooses to control his own viewpoint or to follow that of the teacher. … process flow can move to 340 where it can be determined whether the student chooses to control his own viewpoint or to follow that of the teacher. If no, and the student chooses to control his own viewpoint, process flow can then move to 345 where the student can ignore the networking messages related to, for example, the teacher's left hand tool (in this example the left hand tool controls where, positionally, in a 3D data set a given user is, and what object(s) is (are) currently selected, if any).
Zhou discloses students can choose to follow teacher’s viewpoint ([0119]: the student chooses to follow the teacher's perspective, his machine can, at 346, send a message to the teacher's machine asking for the current position and orientation of the teacher's virtual object(s). Once he receives a reply, he can then update his own object(s)).  But Zhou fails to disclose a command interface object displayed on the first user interface, wherein engagement of the command interface object by the first user causes the perspectives of the one or more secondary user interfaces controlled by the one or more secondary users to switch to being directed by the first user.
However LanSchool discloses remote control by teacher had already been known to POSITA before the effective filing date of the claimed invention.  LanSchool discloses by using LanSchool software, a teacher can take remote control of a student’s computer (video @0:09) by clicking the control button from the toolbar (video @0:19). a command interface object (the control button as taught by LanSchool) displayed on the first user interface, wherein engagement of the command interface object by the first user causes the perspectives of the one or more secondary user interfaces controlled by the one or more secondary users to switch to being directed by the first user so the teacher is able to make a demonstration to students through remote control by showing the teacher’s perspectives.

Regarding Claim 10, Zhou modified by LanSchool further discloses wherein engagement of the command interface object also causes the first perspective to switch to a display of a different perspective of the same three-dimensional model (Zhou [0260]: When the teacher's machine receives the student's message, it can, for example, then send the student an acknowledgement, and start to transform the object coordinates from then on. Once the student's machine receives such an acknowledgement from the teacher's machine, it can then actually change to be disengaged, and can then utilize the object coordinate).  The same reason to combine as taught in Claim 9 is incorporated herein.

11, Zhou modified by LanSchool discloses the first user interface presents a list or set of other perspectives to which the perspective on the three-dimensional anatomical model can be set to (Zhou Fig.3 and [0119]: From 330, process flow can move to 340 where it can be determined whether the student chooses to control his own viewpoint or to follow that of the teacher. If no, and the student chooses to control his own viewpoint, ... If yes at 340, and thus the student chooses to follow the teacher's perspective, ….  LanSchool: LanSchool teaches the teacher can also remote control more than one student computer at the same time by selecting thumbnail lists which lists every student on the teacher screen, see video @1:28).  The same reason to combine as taught in Claim 9 is incorporated herein.

Regarding Claim 12, Zhou discloses the three-dimensional model including one or more of patient data gathered in real-time ([0056]: a visualization specialist dynamically modifying and visualizing virtual objects in the relevant 3D data set from some remote location as the surgeon or clinician progresses), previously stored patient data ([0066]: 3D views (from, for example, CT or MR scans of a heart) generated from prior scans of the individual … Therefore, a visualization assistant could use the brief seconds of contrast flow to synchronize the X-Ray view of patient with, for example, a pre-operative CT. This information could be presented, for example, as augmented virtual objects over the X-Ray views, for example, it can be displayed in another monitor next to the X-Ray view), and idealized model data ([0060]: such exemplary training could be performed on a standard data set that is loaded by both parties at the start of the remote training session.).

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20070248261 A1) in view of Tatzgern et al. (Hedgehog Labeling: View Management Techniques for External Labels in 3D Space, IEEE Virtual Reality 2014, 29 March 2014, p.27-32). 
Regarding Claim 13, Zhou discloses a distributed interactive ([0013]: multiple persons in remote physical locations can collaboratively interactively visualize a 3D data set substantially simultaneously) medical visualization system ([0095]: In exemplary embodiments of the present invention a surgeon or physician and a "visualization assistant" can collaborate during actual surgeries or other medical procedures over a DextroNet… ) comprising: 
a first video ([0063]: rendering images/video) processing circuit (Fig.9 and [0177]: In exemplary embodiments of the present invention, a DextroNet can be established on a server-client architecture, as shown in FIG. 9. [0107]: FIG. 2 illustrates an exemplary DextroNet network 250 and various consoles connected to it. [0198]: graphics card); 
a first central processing circuit in communication ([0003]: over a network) with the first video processing circuit (Fig.9); 
a first communications circuit in communication with the first central processing circuit ([0179]: cpu. [0142]: a desktop workstation.  Zhou does not explicitly recite a communications circuit. However Zhou discloses communications between multiple users are through a network 250, see Fig.2 notice the DEX-Ray Workstation 210, DextroBeam Workstation and Dextroscope 230 communicate through ; 
a first user-interface generated by the first video processing circuit ([0063]: interface of the surgical navigation system), the first user interface including 
a three-dimensional ([0160]: a 3D scene) model ([0069]: In exemplary embodiments of the present invention, the 3D models can be available at each workstation (for example, at the respective stations of a teacher and students, or, for example, of a visualization assistant and surgeon, or, for example, of a visualization assistant and other diagnostician or therapist performing a procedure on a physical patient) and then the 3D of the model can be combined with the 3D of the users (i.e., the tools, and other objects), and then having each station can perform its own rendering) of at least a portion of a subject's anatomy ([0160]: a viewpoint fixed to a tumor or other intra-cranial structure) from a first perspective ([0171]: For example, he can either (i) follow the teacher's viewpoint …), the first perspective configured to be controlled by a first user ([0164]: 3D interface.  [0079]: by a couple of button clicks, as described below ("Role Switch"). As noted, in exemplary embodiments of the present invention, in a teacher-student paradigm, a student cannot, for example, manipulate an object locally except for certain operations that do not alter a voxel or voxels as belonging to a particular object, such operations including, for example, translating, rotating and/or pointing to the object, or zooming (changing magnification on the object);
Zhou further discloses label annotations ([0218]: He can, for example, label those vessels with annotations … which can then be provided to the interventional cardiologist in the Cathlab image (a projection, or in stereo if such a display is available)). 
a virtual representation of one or more annotations, each annotation having a specific location anchor, each location anchor specifying an X, Y, and Z location within the three-dimensional model.
However Tatzgern discloses a new view management technique for external labels in 3D space (p.28 left line last paragraph lines 1-2).  Tatzgern discloses our view management approach applies changes to the layout based on the 3D geometry of the label. A 3D label consists of a 3D annotation, a 3D pole, and an anchor point (p.28 right column lines 1-4) and To easily link the annotation to the 3D object, we have to place the anchor point of the label on the 3D object. The most unambiguous position is its center, which we approximate using the center of its bounding sphere (p.29 right column lines 6-9). Therefore, it would have been obvious to a POSITA before the effective filing date of the claimed invention to incorporate the teaching of Tatzgern into that of Zhao and to include a virtual representation of one or more annotations, each annotation having a specific location anchor, each location anchor specifying an X, Y, and Z location (a center point of a bounding sphere inherently has a specific X, Y, and Z location in a 3D space) within the three-dimensional model in order to avoid overlapping of the one or more annotations as taught by Tatzgern (p.32 Section 6 lines 3-4).

Regarding Claims 14-18, Zhou discloses the system can be a teacher-type workstation ([0014] and Fig.9) and including annotation ([0218]: He can, for example, label those vessels with annotations … which can then be provided to the interventional cardiologist in the Cathlab image (a projection, or in stereo if such a display is available)).  It would have been obvious to a POSITA before the effective filing date of the claimed invention to add the limitation of wherein each annotation created by the first user is visible to only the first user, wherein each annotation created by the first user is visible to the first user and to other users viewing the same three-dimensional model, wherein each annotation created by the first user is visible to the first user and to a subset of other users viewing the same three-dimensional model, wherein each annotation created by the first user includes portions that are visible to other users and portions that are private to the first user, wherein each annotation created by the first user includes information that is only visible to other users if the other users select the annotation since the first user may be a teacher and the teacher may want to hide/show a quiz’s answer (annotation) regarding to a particular anatomical feature from attending students in order to achieve best teaching result.

Regarding Claim 19, since Zhou discloses labeling vessels with annotations ([0218]) and use the displaying system as teacher-type workstation ([0014]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Zhou and to add the limitation of wherein at least one annotation is anchored to a particular anatomical feature in order to show students vessels information.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20070248261 A1) in view of in view of Tatzgern et al. (Hedgehog Labeling: View Management Techniques for External Labels in 3D Space, IEEE Virtual Reality 2014, 29 March 2014, p.27-32) as applied to Claim 13 above, and further in view of Chen et al. (US 2015/0347682 A1).
Regarding Claim 20, Zhou fails to explicitly disclose wherein each annotation includes one or more of audio, video, and textual information.
However Chen, in the same field of endeavor, discloses wherein each annotation includes one or more of audio, video, and textual information ([0287]: In the present invention, the first and second users S120 and S130 are described as receiving processing results attributable to the input of the first or second user, for example, a sharing-target medical image in which rotation, expansion, reduction or rendering has been processed in response to the image operation of a user, CAD results, an annotation, text, voice or the like, directly from the medical image sharing and 3D/4D rendering browser, application, or server S110).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Chen into that of Zhou and to add above limitation in order to enable remote collaborative diagnoses to be easily made as taught by Chen ([0010]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218.  The examiner can normally be reached on M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/YINGCHUN HE/Primary Examiner, Art Unit 2613